United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-41306
                         Conference Calendar


JOHN DEE WALKER,

                                     Petitioner-Appellant,

versus

PAUL KASTNER, Warden, FCI Texarkana,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:05-CV-121
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     John Dee Walker, federal inmate # 23826-077, has filed a

motion in this court to proceed in forma pauperis (IFP) on appeal

from the dismissal of his 28 U.S.C. § 2241 petition.      Walker has

also filed two motions seeking leave to file supplemental briefs

on appeal; those two motions are denied.

     Walker’s claim that 18 U.S.C. § 3624(b) required the Bureau

of Prisons to award him 54 days of credit, in advance, for each

year of imprisonment that the district court imposed is

foreclosed.    See Moreland v. Federal Bureau of Prisons, 431 F.3d

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41306
                                 -2-

180, 186 (5th Cir. 2005), cert. denied, 126 S. Ct. 1906 (2006).

Moreover, Walker’s contention that the application of its

interpretation of § 3624(b) to him violates the Ex Post Facto

Clause is without merit.   As he admits, the Bureau of Prisons has

applied § 3624(b)(1) consistently since before Walker was

sentenced.

     IFP DENIED; LEAVE TO FILE SUPPLEMENTAL BRIEFS DENIED; APPEAL

DISMISSED.   See 5TH CIR. R. 42.2.